DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 7-13 and 15 have been cancelled. Claims 1 and 14 have been amended. Claims 1-6, 14, and 16-21 are currently pending. 

Response to Arguments

Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Fink does not teach wherein the measured value is a sum of the first portion the remaining portion of claims 1 & 14, the Examiner respectfully disagrees. 

Fink discloses a sensor (See Fink: Fig. 8, 1, Sensor system) that receives sensor data measurements (Fig. 8, 6, Sensing element; Paragraph [0029], “sensing element 6 proper supplies its analog measurement signal to an analog-to-digital converter 7”) and converts the signals into a digital data word which is then split (Paragraph [0029], “result of the processing is the digital output signal of the block 8, a multibit data word”) and transmitted as two separate data words (Paragraph [0029], “In a circuit block 10, this data word is split into two short data words MSN and LSN, which are temporarily stored in registers 11, 12”). Fink further discloses in Figure 1 the original 14-bit data word is split into two 7-bit data words (See Fink: [0009]), MSN and LSN, and that [0024], “the two short data words can be additively recombined into the original decimal value” by multiplying the first dataword (MSN) by 128 and adding it with the second data word (LSN) (See Fink: Figure 1, 40 x 128 + 121 = 5241). While Applicant argues that the two 7-bit data words MSN and LSN do not add up to equal to the single 14-bit data word, the claim limitation does not explicitly state what a sum of the two data words are nor if the sum is exclusive of any factors of the two data word values. Thus, a sum of the two 7-bit data words MSN and LSN just needs to involve adding the two 7-bit data 

Regarding Applicant’s arguments that Fink does not teach that the measured value is divided/split into the first portion and the remaining portion before being mapped onto the data word in newly amended claim 1, the Examiner respectfully disagrees. 

Fink discloses a sensor system (Fig. 6, 1 & Fig. 8, 1) that measures a sensing element and digitizes the measured value into two separate data words (Fig. 8, 7, ADC converter) as two 7-bit data words (Paragraph [0024], “the sensor signal value is assumed to be the decimal number Dec.  5241; the associated binary value is given under "value".  If this binary number is split into two 7-bit ranges, the new binary values MSN and LSN given in the right-hand "value" column are obtained”). While Applicant argues that Fink teaches that the measured sensor value is first turned into a data word and then split, as opposed to the claim limitation which states the opposite is done, the claim limitation does not explicitly state whether the splitting or the mapping is done first (i.e. does not state “in response to splitting”). Thus, the claim limitations can be interpreted in any order, such as mapping the first portion and the remaining portion into the first/second data words, and then splitting it which Fink teaches. 

Regarding Applicant’s arguments that it is not intended for Fink to be modified with a digital transmission channel in claim 1, the Examiner respectfully disagrees. 

Fink discloses a sensor system (Fig. 6, 1 & Fig. 8, 1) that measures a sensing element, digitizes the measured value into two separate data words (Fig. 8, 7, ADC converter), and further creates an analog signal (Fig. 8, 15, DAC converter) to transmit to a receiving end (Fig. 6, 4, Receiver). While Applicant argues that Fink discloses an analog channel (See Fink: Paragraph [0006]) and thus it would not have been obvious to combine a reference teaching digital transmission channels into Fink, Fink still teaches digital communication (See Fink: Fig. 8, 11 & 12, ADC converter) that transmit the data words from registers 11 and 12 into switch 13 and eventually to the DAC converter. Therefore, Fink does disclose having digital communication and as a result would be combinable with a digital communication channel, since the claim does not explicitly state what is in the digital transmission channel. 

See Detailed Rejection Below. 

Claim Objections

Claim 19 objected to because of the following informalities: 

 “The method as claimed in claim 7” in line 1 of claim 19 should read “The method as claimed in claim 1”.  

 Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 14, and 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “splitting a measured value into a first portion and a remaining portion” in line 3 of claim 1 is considered indefinite because it is unclear if “a measured” is the same as “a measured value of a sensor” as stated in line 1 of claim 1.
Applicant’s Specification filed 08/17/2018 states on Page 5, Lines 8-12 that the measured value of the sensor is split into two data words. 
Thus, the claim limitation implies that there are two separate measured values even though Applicant’s Specification states there being only one measured value. Examiner suggests amending in “splitting the measured value into a first portion and a remaining portion”, replacing “a” with “the”. 

Furthermore, claim 14 limitation “splitting a measured value into a first portion and a remaining portion” is rejected under similar rationale as the aforementioned claim 1 rejection. Examiner suggests amending in “splitting the measured value into a first portion and a remaining portion”, replacing “a” with “the”.

Regarding claim 1, the claim limitation “wherein the measured value is a sum of the first portion and the remaining portion” in lines 9-10 of claim 1 is considered indefinite because it is unclear how the measured value can be a sum of the first portion and the remaining portion.
Applicant’s Specification filed 08/17/2018 never uses the word “sum” and only mentions “recombination” and “merging” of the two data word values. 
Thus, the claim limitation implies that the first and second portions are being added together into a final value, but the specification does not state how they are merges the first portion and the remaining portion”, thus replacing “is a sum of” with “merges”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0243184) in view of Kuchler (US 2010/0042343).

Regarding claim 1, Fink teaches a method for transmitting a measured value of a sensor (Fig. 8, 6, Sensor; Paragraph 0029, A sensing element 6 proper supplies its analog measurement signal to an analog-to-digital converter 7), comprising: splitting a measured value (Fig. 1, Split into two 7 Bit numbers); mapping a first portion onto a first data word (Fig. 1; Fig. 8, 11; Paragraph 0029, In a circuit block 10, this data word is split into two short data words MSN and LSN, which are temporarily stored in registers 11, 12); mapping a remaining portion onto at least one second data word (Fig. 8, 12, Register storing second data word; Paragraph 0012, Via an electronic switching device 13, the contents of the two registers are switched at the correct time, controlled by a controller 14, to a digital-to-analog converter 15, which converts each of the short data words MSN and LSN into an analog pseudosignal, which is passed through an amplifier 16 to an output terminal of the sensor 1); and transmitting the measured value as the first data word and the at least one second data word (Fig. 6; Paragraph 0027, A sensor 1 has its signal output 2 connected to a transmission path 3, which contains a load resistor RL of, e.g.,10 kilohms.  The end of the load resistor remote from the transmission path 3 is connected to an I/O input of a receiver 4, e.g., a controller, which can switch its output potential between VSS and VDD, thus controlling in the sensor 1 the emission of the respective short data word as an analog pseudosignal), wherein the measured value is a sum of the first portion and the remaining portion (Paragraph 0024,  a formula illustrates that the two short data words can be additively recombined into the original decimal value Dec.  5241 if the decimal MSB value 40 is first increased with respect to the LSN value by applying the weighting factor 128); digital transmission channel (Fig. 8, 11/12 transmitting to 15). 
Fink teaches a sensor that receives sensor data measurements that is mapped to a single data word which is split and transmitted as two separate data words digitally. Fink does not explicitly teach that the data words are transmitted over a digital transmission channel. 
Kuchler teaches splitting a measured value (Fig. 1, 12 & 18; 12 sensor and 18 Digitized sensor measurement values) into a first portion (Fig. 1, 22, 16 bit first portion) and a remaining portion (Fig. 1, 24/26, 12 or 14 bit remaining portion(s)); mapping the first portion of the measured value onto a first data word (Fig. 1, 22, 16 bit data word; Paragraph 0015, data processing unit 20 is made to split the broadband signal 18 into several frequency ranges (in this example, three frequency ranges)); mapping the remaining portion of the measured value onto at least one second data word (Paragraph 0015, the width of the data stream is 18 is 24 bits, while the resolution and width of the three frequency-split streams 22, 24, 26 is 16, 14 and 12 bits, respectively); and transmitting the first data word and the at least one second data word via a digital transmission channel (Fig. 1, 18; Paragraph 0014, conditioned signals are broadband-digitized by the ADC 16 and transferred as a continuous, high-resolution data stream 18). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Kuchler and allow the simultaneous mapping/splitting of a data word as taught in Fink into different data words of varying sizes to be transmitted in corresponding data stream channels (See Kuchler: Paragraph 0015). 
One of ordinary skill in the art would be motivated to make the modifications because both Fink and Kuchler disclose splitting up sensor data words to be transmitted separately (See Kuchler: Paragraph 0015), thus they are in the same field of endeavor and it would have been obvious to use digital transmission signal paths in Fink in order to enable the use of multiple digital transmission signal paths (See Kuchler: Paragraph 0020), thereby creating parallel interfaces which can improve data throughput and further allow compatibility with systems that use varying frequency ranges and interface bandwidths (See Kuchler: Paragraphs 0004 & 0006).

Regarding claim 2, Fink in view of Kuchler teaches the method of claim 1. Fink further teaches the method further comprising: using the at least one second data word to transmit only components of the measured value that are situated either above or below a largest sensor value, in terms of absolute value, transmittable with the first data word (Fig. 1; Paragraph 0024, MSN stands for "most significant nibble" and LSN for "least significant nibble".  In decimal numbers, MSN corresponds to the value 40 and LSN to the value 121; i.e. values are different).

Regarding claim 3, Fink in view of Kuchler teaches the method of claim 1. Fink further teaches wherein: the first data word represents the first portion of the measured value at a first resolution (Fig. 1, LSN 121; Paragraph FIG. 1 shows the output signal of a sensor with 14-place or 14-bit resolution in tabular form), and the at least one second data word represents the remaining portion of the measured value at at least one further resolution (Fig. 1, MSN 40; Paragraph 0024, the associated binary value is given under "value".  If this binary number is split into two 7-bit ranges, the new binary values MSN and LSN given in the right-hand "value" column are obtained).

 Regarding claim 4, Fink in view of Kuchler teaches the method of claim 3. Fink further teaches wherein the first resolution is not equal to the at least one further resolution (Paragraph 0024, In decimal numbers, MSN corresponds to the value 40 and LSN to the value 121.  In the following description and in the claims, these subranges MSN and LSN are also referred to as "short data words"). 

Regarding claim 5, Fink in view of Kuchler teaches the method of claim 1. Fink further teaches wherein the first data word and the at least one second data word have the same word length (Fig. 1, 7 bits each word; Paragraph 0024, the associated binary value is given under "value".  If this binary number is split into two 7-bit ranges, the new binary values MSN and LSN given in the right-hand "value" column are obtained).

Regarding claim 6, Fink in view of Kuchler teaches the method of claim 1. Fink further teaches the method further comprising: transmitting the first data word and the at least one second data word according to a communication protocol, the communication protocol having at least one communication slot for transmission (Paragraph 0008, A very simple solution is an identification by short intervals between those multiplex sections of a single data word which belong together, and by long intervals which serve to distinguish between different data words), with the first data word and the at least one second data word transmitted in different communication slots or in succession within the same communication slot or in rolling fashion within the same communication slot (Fig. 5, Slot; Paragraph 0026, FIG. 5 shows in a time diagram the successive transmission of the short data words LSN and MSN of FIG. 1 as distinct voltage levels Vout of 4.727 V and 1.563 V, respectively.  A short transition of about 0.2 ms signals the change from LSN to MSN). 

Regarding claim 14, Fink teaches a sensor comprising: at least one storage device configured to store at least one function for mapping a measured value onto a first data word Paragraph 0029, subsequent processing is performed digitally in a circuit block 8.  If parameters or program statements are needed for this, they are fetched from a memory 9.  The memory may also hold intermediate results, etc. The result of the processing is the digital output signal of the block 8, a multibit data word, which is ultimately to be transmitted to a receiver), wherein the sensor is configured to transmit the measured value by (Fig. 8, 6, Sensor; Paragraph 0029, A sensing element 6 proper supplies its analog measurement signal to an analog-to-digital converter 7) splitting a measured value (Fig. 1, Split into two 7 Bit numbers); mapping a first portion onto the first data word (Fig. 1; Fig. 8, 11; Paragraph 0029, In a circuit block 10, this data word is split into two short data words MSN and LSN, which are temporarily stored in registers 11, 12); mapping a remaining portion onto the at least one second data word (Fig. 8, 12, Register storing second data word; Paragraph 0012, Via an electronic switching device 13, the contents of the two registers are switched at the correct time, controlled by a controller 14, to a digital-to-analog converter 15, which converts each of the short data words MSN and LSN into an analog pseudosignal, which is passed through an amplifier 16 to an output terminal of the sensor 1); and transmitting the measured value as the first data word and the at least one second data word (Fig. 6; Paragraph 0027, A sensor 1 has its signal output 2 connected to a transmission path 3, which contains a load resistor RL of, e.g.,10 kilohms.  The end of the load resistor remote from the transmission path 3 is connected to an I/O input of a receiver 4, e.g., a controller, which can switch its output potential between VSS and VDD, thus controlling in the sensor 1 the emission of the respective short data word as an analog pseudosignal), wherein the measured value is a sum of the first portion and the remaining portion (Paragraph 0024,  a formula illustrates that the two short data words can be additively recombined into the original decimal value Dec.  5241 if the decimal MSB value 40 is first increased with respect to the LSN value by applying the weighting factor 128); digital transmission channel (Fig. 8, 11/12 transmitting to 15). 
Fink teaches a sensor that receives sensor data measurements that is mapped to a single data word which is split and transmitted as two separate data words digitally. Fink does not explicitly teach transmitting said data words over a digital transmission channel. 
Kuchler teaches splitting a measured value (Fig. 1, 12 & 18; 12 sensor and 18 Digitized sensor measurement values) into a first portion (Fig. 1, 22, 16 bit first portion) and a remaining portion (Fig. 1, 24/26, 12 or 14 bit remaining portion(s)); mapping the first portion of the measured value onto a first data word (Fig. 1, 22, 16 bit data word; Paragraph 0015, data processing unit 20 is made to split the broadband signal 18 into several frequency ranges (in this example, three frequency ranges)); mapping the remaining portion of the measured value onto at least one second data word (Paragraph 0015, the width of the data stream is 18 is 24 bits, while the resolution and width of the three frequency-split streams 22, 24, 26 is 16, 14 and 12 bits, respectively); and transmitting the first data word and the at least one second data word via a digital transmission channel (Fig. 1, 18; Paragraph 0014, conditioned signals are broadband-digitized by the ADC 16 and transferred as a continuous, high-resolution data stream 18). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the sensor to incorporate the teachings of Kuchler and allow the simultaneous mapping/splitting of a data word as taught in Fink into different data words of See Kuchler: Paragraph 0015). 
One of ordinary skill in the art would be motivated to make the modifications because both Fink and Kuchler disclose splitting up sensor data words to be transmitted separately (See Kuchler: Paragraph 0015), thus they are in the same field of endeavor and it would have been obvious to use digital transmission signal paths in Fink in order to enable the use of multiple digital transmission signal paths (See Kuchler: Paragraph 0020), thereby creating parallel interfaces which can improve data throughput and further allow compatibility with systems that use varying frequency ranges and interface bandwidths (See Kuchler: Paragraphs 0004 & 0006).

Regarding claim 19, Fink in view of Kuchler teaches the method of claim 1. Fink further teaches wherein a controller is configured to carry out all the steps of the method (Paragraph 0029, sensing element 6 proper supplies its analog measurement signal to an analog-to-digital converter 7.  The subsequent processing is performed digitally in a circuit block 8.  If parameters or program statements are needed for this, they are fetched from a memory 9). 

Regarding claim 20, Fink in view of Kuchler teaches the method of claim 1. Fink further teaches wherein a computer program is configured to carry out all the steps of the method (Paragraph 0029, sensing element 6 proper supplies its analog measurement signal to an analog-to-digital converter 7.  The subsequent processing is performed digitally in a circuit block 8.  If parameters or program statements are needed for this, they are fetched from a memory 9).

Regarding claim 21, Fink in view of Kuchler teaches the method of claim 20. Fink further teaches wherein the computer program is stored on a machine-readable storage medium (Paragraph 0029, sensing element 6 proper supplies its analog measurement signal to an analog-to-digital converter 7.  The subsequent processing is performed digitally in a circuit block 8.  If parameters or program statements are needed for this, they are fetched from a memory 9).

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0243184) in view of Kuchler (US 2010/0042343) in further view of Acker (US 2013/0073250).

Regarding claim 16, Fink in view of Kuchler teaches the sensor of claim 14. Fink does not explicitly teach an initialization phase that is used to test the transmission of the sensor. 
Acker teaches wherein the sensor is configured (Fig. 1, 10; Paragraph 0033, the logic unit is designed to be programmable and/or switchable, so that the output signal from the output circuit and hence from the speed sensor is designed to be adaptable to different interface requirements) to transmit the at least one function in an initialization phase (Paragraph 0083, A correction factor for the frequency of the sensor element 8, which is likewise measured by the oscillator 9, is then obtained from the ratio.  Hence, for example, signal T1 is used for triggering the sensor and additionally for performing the correction using T1 as the frequency standard).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the sensor to incorporate the teachings of Acker and further include an initial testing signal to determine a correct frequency to use to transmit sensor data (See Acker: Paragraph 0084). 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize a system clock cycle to efficiently format and transmit the data words (See Acker: Paragraphs  0035 & 0052) while also formatting the data words in ways to save bandwidth use (See Acker: Paragraph 0043).

Regarding claim 17, Fink in view of Kuchler teaches the sensor of claim 14. Fink does not explicitly teach the function being created at the time the sensor was manufactured. 
Acker teaches wherein the at least one function is stored during manufacture of the sensor (Paragraph 0017, It is advantageous that the electronic control unit is designed so that it transmits data request signals to the speed sensor at defined times or at a defined clock rate, and said speed sensor is designed so that it transmits as a response to each of said data request signals a data word to the electronic control unit).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the sensor to incorporate the teachings of Acker and having a programmed function used when the sensor was implemented. 
See Acker: Paragraphs  0035 & 0052) while also formatting the data words in ways to save bandwidth use (See Acker: Paragraph 0043).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0243184) in view of Kuchler (US 2010/0042343) in further view of Acker (US 2013/0073250) in further view of Buer (US 2006/0090084).

Regarding claim 18, Fink in view of Kuchler in further view of Acker teaches the sensor of claim 17. Fink does not explicitly teach the function being stored in a protect fashion in storage. 
Buer teaches wherein the stored at least one function is stored in a protected fashion such that retrospective manipulation and/or alteration of the eat least one function is not possible (Fig. 1, Secure mode; Paragraph 0003, in some applications cryptographic techniques relating to authentication, verification and digital signatures may be used to ensure that information originates from or is sent to a specific person or a specific component in a system)
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the sensor to incorporate the teachings of Buer and secure processor/memory structure for storing the data word mapping functions and processing operations. 
See Buer: Paragraphs 0003 & 0004).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2008/0306938 to Wrede discloses splitting a data word into multiple data words using different ranges (Paragraph 0003, the number is limited by a required measuring range having the corresponding resolution for each signal path) and further recombining the signals (Paragraph 0015, Data words 21, 22, 23 processed by signal paths 1, 2, 3 as a function of input data words 5 are recombined in a deselector 14 to form a signal 6).

US Patent 5,633,811 to Canada discloses splitting a signal before running the signal through ADC converts shown in Figure 5, 70/72. 

US PGPUB 2014/0146234 to Chou discloses an analog sensor input being split into two signals (See Fig. 7, 62) which is then mapped to respective ADC converters via separate paths (See Fig. 7, 25/67; Paragraph 0040, digital signal processing algorithm at 54 combines the information from the single- and multi-period paths and uses the multi-periods to process the periodic mapping and achieve a resolution of 2N levels for the high resolution digital output 58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185